internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-132631-02 date date distributing dsub1 dsub2 dsub3 dsub4 dsub5 dsub6 dsub7 dsub8 dsub9 dsub10 dsub11 dsub12 dsub13 dsub14 dsub15 dsub16 dsub17 dsub18 dsub19 controlled x1 x2 x3 plr-132631-02 y1 y2 x1 corp x2 corp x3 corp y1 corp y2 corp b c d date date date date dear this letter responds to your letter dated date requesting rulings under sec_368 and sec_355 additional information was received in a letter dated date the information submitted in your letters is summarized below distributing is a holding_company that is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return as of date it has one class of stock outstanding comprised of b shares of common_stock this stock is owned by approximately c shareholders of record on date of these shareholders d own or more of such stock distributing is indirectly engaged in the following businesses x1 x2 and x3 the x business and y1 and y2 the y business the x1 business is primarily conducted by x1 corp the x2 business is primarily conducted by x2 corp the x3 business is primarily conducted by x3 corp the y1 business is primarily conducted by y1 corp the y2 business is primarily conducted by y2 corp distributing acquired the stock of y1 corp on date in a taxable transaction the distribution described below distribution will not occur until after date thus at the time of the distribution distributing will have owned all of the stock of y1 corp for more than five years distributing owns all of the stock of dsub1 through dsub19 x3 corp y1 corp and y2 corp dsub3 owns all of the stock of x1 and dsub10 owns all of the stock of x2 corp plr-132631-02 distributing has documented that the distribution will allow controlled to more efficiently finance the growth of the x business through the issuance of equity securities by means of an initial_public_offering ipo and optimize controlled’s capital structure thus facilitating the opportunity for controlled to obtain debt financing at a lower cost in order to effectuate its business purposes distributing will undertake the following series of steps distributing will incorporate controlled and will own all of its outstanding_stock distributing through certain of its subsidiaries will transfer land and other minor assets to y2 corp distributing will transfer to y1 corp all of the stock of dsub1 dsub2 and y2 corp distributing will transfer to dsub3 all of the stock of dsub4 through dsub9 dsub3 will transfer all of the stock of all of these entities to x1 corp distributing will transfer to x3 corp all of the stock of dsub17 dsub18 and dsub19 distributing currently intends to draw down on one or more of its line of credits and use the cash proceeds to acquire shares of its stock from one or more of its shareholders including its larger shareholders distributing will transfer to controlled all of the stock of dsub3 dsub10 through and x3 corp as well as some assets in exchange for all of the stock of controlled and the assumption by controlled of an appropriate amount of liabilities of distributing including the liability for the line s of credit drawn down by distributing in the preceding step simultaneously controlled intends to borrow funds from an unrelated third party and will distribute the loan proceeds to distributing distributing will deposit any cash received from controlled in the preceding step into a segregated account and prior to the ipo described below or possibly afterwards but prior to the distribution of the stock of controlled it intends to use these funds solely to buy back additional shares of its stock controlled will issue no more than of controlled stock to public investors in an ipo within_12_months following the ipo and the receipt of a favorable private_letter_ruling from the irs distributing will distribute all of its shares of stock of controlled pro_rata to the distributing shareholders plr-132631-02 each of the transfers described in steps - is intended to qualify under sec_351 the following representations have been made in connection with the proposed transaction a b c d e f g h the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled as determined under sec_357 the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred neither distributing nor controlled will accumulate its receivables nor make extraordinary payment of its payables in anticipation of the distribution other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms comparable to those which could be obtained in an arm’s-length transaction and payables created for all transitional services negotiated at arm’s-length no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution subsequent to the distribution it is anticipated that distributing and controlled will share a number of administrative services for a transitional period not to exceed months immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to dsub3 dsub10 x1 corp x2 corp and x3 corp if any will be included in income before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions after the distribution if any between distributing and controlled x1 corp x2 corp x3 corp dsub3 or dsub10 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length neither distributing nor controlled is an investment_company as defined in sec_368 and iv plr-132631-02 i j k l m n o p q the indebtedness owed by controlled to distributing after the distribution if any will not constitute stock_or_securities within the meaning of sec_355 no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the shareholders instead of issuing fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be issued in the transaction to the shareholders the fractional share interests of each shareholder will be aggregated and no shareholder will receive cash in an amount greater than one full share of controlled common_stock the five years of financial information provided on behalf of y1 corp is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of y1 corp which is a wholly owned corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information provided on behalf of x1 corp x2 corp and x3 corp is representative of each corporation's present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of dsub3 dsub10 and x3 corp x3 corp is a wholly owned first_tier_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of dsub3 will consist of the stock and securities of x1 corp which is a wholly owned corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of dsub10 will consist of the stock and securities of x2 corp plr-132631-02 which is a wholly owned corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution the gross assets of the active business conducted by each of y1 corp x1 corp x2 corp and x3 corp as defined in sec_355 will in each case have a fair_market_value that is at least percent of the total fair_market_value of that corporation’s assets following the distribution y1 corp x1 corp x2 corp and x3 corp will each continue the active_conduct of its business independently and with its separate employees the distribution of controlled is primarily carried out for the corporate business_purpose of improving controlled’s financing structure including its ability to effectively and efficiently raise a significant amount of capital on more favorable terms including raising capital in an ipo the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent of more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any remaining shareholder or security holder to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 however prior to the distribution distributing may acquire shares of its own stock using the proceeds of the loan it intends to obtain together with any money that may be transferred to it by controlled and representing the proceeds of controlled’s intended third party borrowing there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which r s t u v w x y plr-132631-02 constitutes a percent or greater interest in distributing or controlled z for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution aa for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution bb the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations made we have concluded that the transfer by distributing of the stock of dsub3 dsub10 through dsub16 x3 corp as well as some assets to controlled in exchange for all of the controlled voting common_stock and the assumption by controlled of certain liabilities followed by the pro_rata distribution by distributing of all of the controlled stock to the distributing shareholders will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock sec_1032 plr-132631-02 controlled's basis in the assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the distribution of the stock in controlled to the distributing shareholders sec_355 sec_355 sec_355 and sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the distributing shareholders upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by the distributing shareholders will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 the payment of cash in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares were distributed as part of the distribution and then sold any gain_or_loss will be treated as capital_gain or loss provide such fractional shares of stock will be held as capital assets on the date of the distribution revproc_77_41 1971_2_cb_574 sec_1221 and sec_1222 as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the tax consequences of steps - plr-132631-02 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate
